Citation Nr: 1038046	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post operative varicose 
veins of right lower leg, to include as secondary to service-
connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and R. B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

In July 2009, the Board remanded the current issue for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

In its July 2009 decision, the Board also denied entitlement to 
an initial disability rating in excess of 10 percent for 
chondromalacia, right knee, post operative status.  Because a 
final Board decision was rendered with regard to that issue, it 
is no longer a part of the current appeal.

For reasons explained below, the current appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is required 
on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim for service connection for post 
operative varicose veins of the right lower leg, to include as 
secondary to his service-connected right knee disability.

Pursuant to the Board's July 2009 remand, the Veteran underwent a 
VA vascular examination in January 2010.  The VA examiner was 
asked to render an opinion as to whether it is at least as likely 
as not (50 percent probability or greater) that the Veteran's 
varicose veins arose during service, are otherwise related to any 
incident of service (including the trauma to his right knee in 
service), or are caused or aggravated (permanent worsening of the 
underlying disability beyond natural progress) by his service-
connected right knee disability.  The examiner indicated his 
detailed review of the claims file and conducted a thorough 
interview and examination of the Veteran.  It was noted that the 
Veteran's varicose veins of the right lower extremity were first 
noted following knee surgery in June 1995.  The examiner noted 
that there was no evidence of varicose veins present in either 
lower extremity, as well as no scarring or residuals of previous 
varicosities present on the right.  The Veteran was diagnosed, in 
pertinent part, with post operative varicose vein repair, right 
lower extremity.

The January 2010 examiner opined that there was no relationship 
between the Veteran's right varicose veins and his knee contusion 
in service, noting that the Veteran struck his patella on the 
bunker, well away from any vascular channels.  The examiner went 
on to note that the normal results of venous studies in July 2002 
prior to surgery indicated that there was no venous damage in the 
area of the right knee, thereby eliminating blunt force trauma as 
an etiology in the Veteran's case.  The examiner concluded that 
there was no causal relationship between the Veteran's right knee 
contusion and his varicose veins, and further concluded that 
military service did not result in an exacerbation or aggravation 
resulting in right lower extremity varicosities.

The Board notes that the January 2010 examiner did not provide an 
opinion with regard to whether the Veteran's varicose veins are 
caused or aggravated by his service-connected right knee 
disability, to include the surgery he had on his right knee.  
Therefore, on remand, the claims file should be returned to the 
January 2010 examiner, if available, in order to obtain such an 
opinion.



Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner 
who conducted the January 2010 VA vascular 
examination, if available.  The examiner 
should once again review the claims file 
and then render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's varicose veins of the right 
lower extremity were caused or aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by his 
service-connected right knee disability, 
to include the surgery he underwent for 
that knee.  If aggravation is determined, 
then the examiner should quantify the 
degree of such aggravation, if possible.  
A complete rationale for all opinions 
expressed should be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinion should be 
rendered by another qualified examiner.

2.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

